                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                           EASTERN DIVISION

UNITED STATES OF AMERICA                  )
                                          )
       v.                                 )     CASE NO. 3:18-CR-348-WKW
                                          )
BRANDON ELLIOTT CLARK                     )

                  MEMORANDUM OPINION AND ORDER

      Can the court impose a sentence in this case that runs concurrent to a federal

sentence previously imposed in another action? The answer is yes.

                               I. BACKGROUND

      In March 2018, law enforcement officers searched Defendant Brandon Elliott

Clark’s home. The officers found cocaine, ecstasy, marijuana, a pistol, and $96,318

in cash. At the time, Defendant was on supervised release for a prior drug offense,

so the United States Probation Office petitioned the court to revoke Defendant’s term

of supervised release. (No. 12-cr-163-MHT, Doc. # 3.) The United States Attorney

also charged Defendant with committing new crimes. (No. 18-cr-348-WKW, Doc.

# 1.) As a result, Defendant faced two different proceedings: one for the revocation

of supervised release, and this action for his alleged new crimes. Judge Myron H.

Thompson was assigned to the revocation proceeding, but not to this action.

      In October 2018, Defendant pleaded guilty in his revocation proceeding. (No.

12-cr-163-MHT, Docs. # 30, 31.) Judge Thompson sentenced Defendant to thirty-
seven months imprisonment “to be run concurrent with any sentence imposed in

3:18cr348-WKW.” (No. 12-cr-163-MHT, Doc. # 31, at 3.)

      In this action, Defendant and the United States entered into a plea agreement

under Federal Rule of Criminal Procedure 11(c)(1)(C). The United States agreed to

a sentence of sixty-six months. (No. 18-cr-348-WKW, Doc. # 7, at 2.) The guideline

range, however, is from ninety to ninety-seven months. (PSR ¶ 74.) In determining

whether to accept the plea agreement and impose a sentence of sixty-six months, the

court is considering whether it can run that sentence consecutive to the sentence that

Judge Thompson imposed.

                                 II. DISCUSSION

      “Firmly rooted in common law is the principle that the selection of either

concurrent or consecutive sentences rests within the discretion of sentencing

judges.” Oregon v. Ice, 555 U.S. 160, 168–69 (2009) (quoting Arthur W. Campbell,

Law of Sentencing § 9:22 (3d ed. 2004)). Congress echoed that principle when it

enacted 18 U.S.C. § 3584. Section 3584 provides that when a defendant “is already

subject to an undischarged term of imprisonment,” a sentencing court may run the

sentence it imposes “concurrently or consecutively” to the earlier sentence:

      If multiple terms of imprisonment are imposed on a defendant at the
      same time, or if a term of imprisonment is imposed on a defendant who
      is already subject to an undischarged term of imprisonment, the terms
      may run concurrently or consecutively, except that the terms may not
      run consecutively for an attempt and for another offense that was the
      sole objective of the attempt. Multiple terms of imprisonment imposed

                                          2
      at the same time run concurrently unless the court orders or the statute
      mandates that the terms are to run consecutively. Multiple terms of
      imprisonment imposed at different times run consecutively unless the
      court orders that the terms are to run concurrently.

18 U.S.C. § 3584(a) (2017). Under that provision, the last federal judge to sentence

a defendant makes the concurrent-vs.-consecutive decision. To see why, it helps to

consider what happens when a federal court imposes a sentence in anticipation of a

state sentence.

A.    A federal sentence may run concurrent to an anticipated state sentence.

      The Eleventh Circuit has long held that a federal court can specify whether a

federal sentence will run concurrent with — or consecutive to — a not-yet-imposed

state sentence. See United States v. McDaniel, 338 F.3d 1287, 1288 (11th Cir. 2003)

(per curiam); United States v. Ballard, 6 F.3d 1502, 1510 (11th Cir. 1993).

      The Supreme Court adopted the same rule in Setser v. United States, 566 U.S.

231, 245 (2012). Specifically, Setser held that § 3584(a) does not apply when there

is an anticipated state sentence. That is because federal courts do not impose state

sentences and because anticipated sentences are (by definition) not yet imposed. Id.

at 235. So when there is an anticipated state sentence, § 3584(a) is silent. And when

§ 3584(a) is silent, a district court retains its traditional, common-law authority to

make the concurrent-vs.-consecutive decision about the sentence it imposes. Id.




                                          3
B.    The rule about anticipated state sentences does not apply to anticipated
      federal sentences.

      In footnote four, however, Setser suggested that its holding about future state

sentences might not apply when the anticipated sentence is a federal one:

      Setser notes that the text of § 3584(a) does not distinguish between state
      and federal sentences. If a district court can enter a consecutive
      sentencing order in advance of an anticipated state sentence, he asks,
      what is to stop it from issuing such an order in advance of an anticipated
      federal sentence? It could be argued that § 3584(a) impliedly prohibits
      such an order because it gives that decision to the federal court that
      sentences the defendant when the other sentence is “already” imposed
      — and does not speak (of course) to what a state court must do when a
      sentence has already been imposed. It suffices to say, however, that
      this question is not before us.

556 U.S. at 241 n.4; cf. Peterson v. BMI Refractories, 124 F.3d 1386, 1392 n.4 (11th

Cir. 1997) (stating “dicta from the Supreme Court is not something to be lightly cast

aside”). That is, Setser picked up on the fact that when a sentence has already been

imposed in another case, § 3584(a) lets the subsequent sentencing court make the

concurrent-vs.-consecutive decision. So when two federal judges sentence the same

defendant, the second judge — not the first one — decides whether the two sentences

will run concurrently or consecutively.

      The First, Fourth, and Ninth Circuits each turned Setser’s dicta into precedent.

See United States v. Almonte-Reyes, 814 F.3d 24, 29 (1st Cir. 2016) (holding “a

federal sentencing court does not have the authority to determine that a sentence

should be consecutive to a federal sentence that has not yet been imposed”); United


                                          4
States v. Obey, 790 F.3d 545, 549 (4th Cir. 2015) (holding a district court erred when

it ordered a defendant’s sentence to run consecutively to “any other State or Federal

sentence”); United States v. Montes-Ruiz, 745 F.3d 1286, 1292 (9th Cir. 2014)

(adopting the distinction in Setser footnote four). And even before Setser, the Fifth

Circuit held “that § 3854 does not provide a district court authority to order that its

sentence run consecutively to an anticipated but not-yet-imposed federal sentence.”

United States v. Quintana-Gomez, 521 F.3d 495, 497 (5th Cir. 2008). These circuits

follow the rule that the last federal judge to sentence a defendant gets to decide

whether the sentences will run concurrently or consecutively.

      The Eleventh Circuit took the same approach in United States v. Rivas, 469 F.

App’x 761 (11th Cir. 2016) (per curiam). In Rivas, two judges sentenced the same

defendant. Judge King sentenced the defendant to thirty months in prison. A week

later, Judge Moreno sentenced the defendant to six months in prison. Judge King

stated the thirty-month sentence would “run concurrent” to the sentence Judge

Moreno imposed. But then Judge Moreno decided the six-month sentence would

run consecutively to the thirty-month sentence. Id. at 762. On appeal, the Eleventh

Circuit held that “Judge Moreno acted within his discretion when he chose a

consecutive sentence.” Id. at 763. It distinguished Setser as a case about anticipated

state sentences, and it said that one judge could not require another judge to impose

a concurrent sentence in the future. Id.


                                           5
       Rivas is on all fours here. And according to Rivas, the sentence imposed in

Defendant’s revocation proceeding cannot dictate what sentence the court imposes

here. That rule makes good sense. As the Fifth Circuit put it, “one district court has

no authority to instruct another district court how, for a different offense in a

different case, it must confect its sentences.” Quintana-Gomez, 521 F.3d at 497; see

also Montes-Ruiz, 745 F.3d at 1292–83 (citing United States v. Smith, 472 F.3d 222,

227 (4th Cir. 2007)) (expressing a similar rationale).

      The court is aware of one case that implies that Judge Thompson’s order binds

here. That case is distinguishable, however. In United States v. Andrews, a district

court revoked a defendant’s term of supervised release and sentenced him to twenty-

four months. 330 F.3d 1305, 1306 (11th Cir. 2003) (per curiam). At that time, the

defendant was facing charges in both federal and state court, and the sentencing

judge stated that it was his “intent that this sentence that I have imposed be served

consecutively to any other sentences that may be imposed.” Id. The Eleventh

Circuit held that the sentencing judge did not abuse his discretion, reaffirming that a

court may “impose a consecutive sentence to an unimposed, future sentence.” Id. at

1307. Andrews implied that future federal judges would be bound by the first judge’s

decision.

      But Andrews is distinguishable in three ways. First, it did not address what

would happen if a future federal court contradicted the first sentence; it simply held


                                          6
that the first sentencing judge could define the initial sentence. In other words, the

question in this case was not before the court in Andrews. Second, Andrews relied

exclusively on United States v. Ballard, 6 F.3d 1502, a case about anticipated state

sentences.   Since there is a distinction between state and federal sentences,

Andrews’s reliance on Ballard leaves something to be desired. Finally, a footnote

in Andrews seems to narrow that court’s holding to anticipated state sentences: “By

this opinion, we conclude only that the federal court may control the federal sentence

and whether a defendant will receive federal credit for the time served on his state

sentence.” 330 F.3d at 1307 n.1 (emphasis altered). For these reasons, Andrews

does not control here.

                               III. CONCLUSION

      The court has the common-law authority to decide whether Defendant will

serve his sentence in this case consecutively to the sentence he is currently serving.

Section 3584(a) confirms that authority. The court thus finds that it need not run the

sentence imposed in this case concurrently with the sentence imposed in Defendant’s

revocation proceeding.

      DONE this 28th day of January, 2019.

                                             /s/ W. Keith Watkins
                                   CHIEF UNITED STATES DISTRICT JUDGE




                                          7
